Exhibit NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Chris Curran, Media Relations – (215) 470-2414 CIGNA REPORTS FIRST QUARTER 2010 RESULTS o First quarter 2010 shareholders’ net income was $283 million, or $1.02 per share, compared to $208 million, or $0.76 per share, for the same period last year. o Adjusted income from operations1 in the quarter was $281 million, or $1.01 per share, reflecting the strength of our diversified global portfolio, with each of our ongoing businesses reporting year over year earnings growth. o The Company's estimate for full year 2010 adjusted income from operations1,2 for the Group Disability and Life and International segments has been increased to a range of $475 million to $505 million. oThe Company's estimate for full year 2010 adjusted income from operations1,2 for the Health Care segment continues to be in the range of $720 million to $790 million. o The Company continues to estimate full year 2010 earnings per share, on an adjusted income from operations1,2 basis, to be in the range of $3.75 to $4.15 per share. PHILADELPHIA, May 6, 2010 –
